Case 8:18-cv-01317-MSS-AAS Document 27 Filed 12/14/18 Page 1 of 1 PageID 262




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

THOMAS YOUNK,

      Plaintiff,

v.                                                   Case No: 8:18-cv-1317-T-35AAS

DISCOVER FINANCIAL SERVICES,

      Defendant.


                     ORDER OF DISMISSAL WITH PREJUDICE

      Upon consideration of the Parties’ Joint Stipulation for Dismissal with Prejudice,

(Dkt. 26), and pursuant to Fed. R. Civ. P. 41, it is hereby ORDERED that this case is

DISMISSED WITH PREJUDICE. Each party shall bear its own attorneys’ fees and costs

associated with this matter. The Clerk is directed to terminate any pending motions and

CLOSE this case.

      DONE and ORDERED at Tampa, Florida this 14th day of December, 2018.




Copies furnished to:
Counsel of Record
Any Unrepresented Party
